Citation Nr: 0001709	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of the appropriate rating for service-connected 
post-traumatic stress disorder (PTSD), currently assigned a 
30 percent disability rating.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision 
(characterized as a Hearing Officer Decision) of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
PTSD at an assigned 30 percent disability rating.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment and by demonstrable 
unemployability due to symptoms including social isolation, 
chronically depressed mood, bitterness, poorly controlled 
hostility and irritability, flat affect, little eye contact, 
memory impairment, cognitive deficits, emotional numbness, 
nightmares, intrusive thoughts, panic attacks, anhedonia, 
communication impairment, persistent suicidal ideation, 
hyperarousal and exaggerated startle response.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected PTSD is more 
disabling than contemplated by the current 30 percent 
disability rating.  He further contends that his PTSD 
symptomatology renders him incapable of employment.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veteran's ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veteran's earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board assigns the 
lower rating.  38 C.F.R. § 4.7.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.

The veteran was first granted service connection for PTSD in 
August 1998.  The RO assigned a 30 percent disability 
evaluation pursuant to Diagnostic Code (DC) 9411.  That 
rating has remained in effect ever since.

Under the current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD 
is evaluated as follows for the 30, 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

The first claim's file evidence documenting the veteran's 
PTSD is a February 1997 VA hospital discharge summary which 
notes that the veteran first was diagnosed with PTSD in 1991.  
A February 1997 mental examination disclosed that the veteran 
showed adequate grooming and hygiene, coherent and goal 
directed speech, anxious and dysphoric affect and mood, no 
psychotic symptoms, clear sensorium, full orientation, and 
fair insight and judgment.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60.

An April 1997 VA mental examination notes the veteran's 
reported inability to hold a long-term job because of his 
inability to organize his thoughts and to behave 
appropriately in the workplace.  The veteran also reported 
sleep disturbance, social withdrawal, heightened startle 
response, paranoia, poor memory and concentration, anxiety, 
suicidal ideation and restlessness.  The examiner found the 
veteran's speech hypervolubility indicative of anxiety.  The 
examiner diagnosed PTSD with nightmares and flashbacks 
pertaining to the veteran's Vietnam War experiences, startle 
reactions, suspiciousness, poor memory and concentration, and 
a GAF score of 50.

The veteran underwent VA hospitalization for PTSD in July and 
August 1997, during which examination found him to have been 
verbal and cooperative with adequate hygiene and grooming, 
anxious and dysphoric affect and mood, full orientation, 
intact memory and fair insight but without delusions or 
hallucinations, or suicidal or homicidal ideations.  His GAF 
score was 50.

The veteran underwent VA outpatient PTSD treatment from 
January 1997 to December 1998.  Treatment records show that 
his symptoms waxed and waned depending upon the level of 
stress he experienced at the time of each treatment session.  
A VA psychologist who treated the veteran identified his most 
severe symptoms as flashbacks, concentration difficulties, 
and managing anger and anxiety.  This psychologist also 
opined that the veteran's PTSD symptoms were likely to 
increase in severity at times of stress.  Other VA 
psychologists and psychiatrists who treated the veteran 
during this time variously described him as socially and 
occupationally dysfunctional, bitter, withdrawn, irritable, 
hostile, depressed, and frustrated with flat affect, little 
eye contact, impaired memory, cognitive deficits and 
emotional numbness.

The veteran underwent two evaluations by private 
psychologists in February 1998.  One psychologist identified 
symptoms including nightmares, intrusive thoughts, panic 
attacks, anhedonia, memory loss, depression, hyperarousal, 
exaggerated startle response, excessive anger, poor 
interpersonal relationships and considerable social-
occupational dysfunction, and assigned a GAF score of 40.  
Another psychologist who examined the veteran's 
rehabilitation and employability potential noted the 
veteran's report of several suicide attempts and opined that 
he had held many jobs since his period of active service 
because of his inability to get along with authority figures 
and coworkers.  This psychologist further opined that the 
veteran was not capable of sustaining substantial, gainful 
work activity at any skill or exertion level due to his 
severe PTSD symptomatology.  The psychologist assigned a GAF 
score of between 41 and 50.

In July 1998 the veteran underwent both a VA PTSD examination 
and a VA social survey.  Objective examination findings 
included coherent speech, organized and goal directed 
thoughts, intact memory, concentration and orientation, 
absence of hallucinations, delusions and bizarre behavior.  
The examiner also noted nightmares and flashbacks related to 
Vietnam, intrusive thoughts and enhanced startle response.  
The GAF score was 50.  A VA social worker noted that the 
veteran reported past but not current homicidal ideation, 
that he had been living alone in the country for more than 
eight years, and that he had no contact with his two brothers 
or a former spouse.  However, he visited a daughter and 
grandson once a year and also reported a good relationship 
with his father.  The veteran reported not having worked 
regularly since 1996.  The social worker concluded that the 
veteran probably was not capable of gainful employment due to 
irritability, lack of concentration, physical fatigue, 
anxiety, depressed affect and intrusive thoughts.

At his March 1998 RO hearing and his July 1999 Board hearing 
the veteran testified about his war-related sleep impairment, 
nightmares and flashbacks, poorly managed anger which 
sometimes manifested itself in violent outbreaks, social 
withdrawal, inability to maintain steady employment, 
paranoia, lack of motivation, heightened startle response and 
hypervigilence.  The veteran also stated that he had a few 
friends including a girlfriend and that he got along well 
with his daughter and his grandson.

Although the evidence does not show that the veteran exhibits 
all symptoms corresponding to a 100 percent evaluation under 
the rating schedule, the Board finds that the veteran has 
consistently manifested sufficiently severe symptomatology to 
warrant a 100 percent rating for PTSD.  The record provides 
substantial evidence of the veteran's occupational and social 
impairment.  His chronically depressed mood, difficulty in 
finding and maintaining employment and in establishing and 
maintaining social and occupational relationships with others 
due to PTSD is well documented.  The Board takes particular 
note of the February 1998 private employability assessment 
and the July 1998 VA social survey, both of which find the 
veteran incapable of gainful employment because of his PTSD 
symptomatology.  Private and VA health care professionals 
have documented symptoms including consistent bitterness, 
poorly controlled hostility and irritability, flat affect, 
little eye contact, impaired memory, cognitive and 
communications deficits, social isolation, emotional 
numbness, nightmares, intrusive thoughts, panic attacks, 
anhedonia, hyperarousal, exaggerated startle response and 
suicidal and homicidal ideation.  Furthermore, the range of 
the veteran's most recent GAF scores, between 40 and 50, is 
consistent with serious impairment in vocational and social 
functioning as a result of PTSD, consistent with a 100 
percent rating.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126.  In consideration of the foregoing, the 
Board finds that the medical evidence shows that the 
veteran's PTSD has manifested itself to a degree sufficient 
to warrant a 100 percent schedular rating.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD is granted.



		
	WARREN. W. RICE, JR.
	Member, Board of Veterans' Appeals


 

